Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Compact Prosecution
Examiner would like to suggest amending the independent claim 1 to include the limitations “where a FAQ database stores write and right in association with each other as the fluctuation dictionary. A character string intended for an erroneous input such as “righte” may be associated  or other hetero-homonyms may be associated”
This will overcome the cited rejection. 
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain
meaning of the claim language in light of the specification as it would be understood by one of ordinary
skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked.

As explained in MPEP §2181, subsection I, claim limitations that meet the following three-prong
test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(A) the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function;

(B) the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and

 (C) the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function.

Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function.

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Such claim limitations are:

“a keyword acquisition unit configured...”, a presentation unit configured to select a resulting  ..” in claim 1. 
“a ranking determination unit configured to...” in claims 1, 2,  and 5.

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. 
a keyword acquisition unit corresponds  to the touch panel display that acquires input sentence and additional input and this is clearly disclosed in section 0021 of applicant’s publication specification. 
a presentation unit corresponds to the display shown in fig. 8 in page 7 of applicant’s filed (Drawings) specification. 
a ranking determination unit corresponds to portions of the dialogue device 20 in section 0068 of the publication of applicant’s specification. 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

	


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim  1-2,4 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Andreica et al. (US20190005138) in view of Sarikaya (US20150142420).
Claim 1, Andreica discloses a dialogue system configured to perform a response for prompting a user to make an additional input  (Section 0068, lines 3-11 “position coordinate”) with respect to the user's input of a character string (exchanging messages) and determine a resulting sentence (“responsive content”- Section 0033) corresponding to the user's input, the system  (Section 0027 “dialog session” that includes exchange of one or more messages between a user and automated assistant) comprising: 
(the secondary reference (Sarikaya) also addresses the limitation “additional information” to be disambiguate query (e.g “did you mean that that you want to see comedy movies instead of action movies, or comedy movies that are also action movies”- see Section 0057, lines 12-18 also see Section 0068)
a storage unit  (General purpose corpus 126- Section 0041, lines 2-7) configured to store resulting sentence candidates which are candidates of the resulting sentence and a storage key group containing one or a plurality of stored keywords associated with the resulting sentence candidates; (Section 0038 “grouping or clustering references to the same entity” reads on grouping input key to character string)  
(Section 0039, lines 8-10- thus clustering references to the same entity reads on storing sentence candidates with a storage key group (Clusters))
 a keyword acquisition unit (Natural language processor- Section 0034) configured to acquire an input key group containing one or a plurality of input keywords associated with the character string on the basis of the input of the character string; (Section 0035, lines 8-11- thus the part of speech tagger tag each term in the input natural language by the user ) 
(Undersrtand each tag or label reads on the key group) 
 a ranking determination unit configured to determine a priority ranking of the resulting sentence candidates on the basis of a degree of coincidence between the input key group and the storage key group; (Section 0048, lines 14-17 results from each corpus may be compared e.g. ranked and the highest ranking results)  
(Section 0071, lines 3-6: examine relevance scores or ranking associated with the candidate responses) 
The second reference Sarikaya also discloses a priority ranking also known as (Dialogue Hypothesis set -Fig. 8) 

    PNG
    media_image1.png
    527
    696
    media_image1.png
    Greyscale

Figure 1 shows a dialogue Hypothesis set
and a presentation unit configured to select a resulting sentence candidate (Section 0066, lines 2-3 “one or more candidate responses”) of a highest priority ranking determined by the ranking determination unit (Section 0049, lines 9-20 “the touch screen 240 displays various information about the requested information about camera) and present a response for prompting the user to make an additional input on the basis of the selected resulting sentence candidate, (Section 0047, lines 5-7 “automated assistant seeking disambiguating information from the user” – such as “What do you mean by they”?)
(Also see Section 0059, lines 4-10 – thus “Prompting the user for disambiguating information (e.g “ I’m sorry, I don’t understand your question”) 
wherein, in a case where there is the stored keyword which is in a predetermined correspondence relation with the character string, (Section 0047, lines 13-14 “web page associated with a particular store”  corresponding to the request from the user “Do they carry circular saws?”- see lines 4-7 of section 0047)  the keyword acquisition unit acquires the input keyword obtained by adding additional information to the stored keyword, and in a case where the additional information is added to the input keyword acquired by the keyword acquisition unit, (Section 0047 lines 11-15- thus updating or generating (adding) context-specific corpus to include a web page associated  (additional information) with the particular store reads on adding the web page associated with a particular store to include context specific corpus) 
the ranking determination unit an influence of the input keyword to which the additional information is added on the degree of coincidence. (Section 0057, lines 14-19- information extracted (additional information) from the reviews affect the ranking of the restaurants,) 
Andreica does not disclose where the ranking determination unit reduce an influence due to the additional information is added to the input query. 
Sarikaya discloses re-ranking the dialogue hypothesis set to reduce the rankings upon receiving a response to the disambiguation query. (Section 0057, lines 5-8 “reduce the hypothesis probability upon the receiving a response to the disambiguation query from the user – See section 0068, lines ) 

    PNG
    media_image2.png
    527
    699
    media_image2.png
    Greyscale

The rankings dialogue hypothesis set 204 “Show me Comedic plays” is reduced from 85% to 60% upon receiving the second expression 106 (Additional information).   


Therefore it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to include the teaching bringing the score or ranking of a hypothesis set down because of the follow-up expression. The motivation is that it makes the chatbot system to find the intent of the user as fast as possible. 

Claim 2, Andreica in view of Sarikaya discloses wherein the ranking determination unit defines the input keyword coincident with the storage key group in the input key group as a match key, and determines the degree of coincidence on the basis of match number information which is information according to the number of match keys, (Andreica: Section 0055, lines 10-16- thus the result or response with the highest rank reads on the match keys which means there is not ambiguity)
 and in a case where the input keyword to which the additional information is added is counted as the match key, (Sarikaya: Section 0068, lines 10-20…provide second expression that disambiguates the dialogue hypotheses) reduces an influence of one input keyword on the match number information more than in a case where the input keyword to which the additional information is not added is counted as the match key. (Sarikaya: Section 0057, lines 7—9 (may reduce the hypothesis probability of the high-ranking dialogue hypothesis to enable less probable dialogue hypotheses that accurately reflect the intentions of the user to execute the action requested by the user). 
Claim 4, Andreica  in view of Sarikaya discloses wherein, when a reply that indicates negation is input by a user in a case where the input keyword to which the additional information (Andreica: Section 0068, lines 3-11 “position coordinate”) is added is contained in a response for prompting the additional input, (Sarikaya: Section 0068, lines 12-20 “selecting a second dialogue hypothesis 204 over a first dialogue hypothesis (for which the hypothesis probability 206 is reduced the second expression indicates a negation because it reduced the probability)
 the keyword acquisition unit (Andreica: Natural language processor- Section 0034) deletes the input keyword to which the additional information is added from the input key group. (Sarikaya: 0029, lines 12-16 “the hypothesis probability for the dialogue hypothesis “show my action movies” may now appear to be sufficiently reduced (e.g below a hypothesis retention threshold of 60%) that it is removed (deleted) for the dialogue hypothesis set) 
Claim 6, Andreica in view of Sarikaya discloses wherein, when a reply that indicates negation is input by a user in a case where the input keyword to which the additional information (Andreica: Section 0068, lines 3-11 “position coordinate”) is added is contained in a response for prompting the additional input, (Sarikaya: Section 0068, lines 12-20 “selecting a second dialogue hypothesis 204 over a first dialogue hypothesis (for which the hypothesis probability 206 is reduced the second expression indicates a negation because it reduced the probability)
 the keyword acquisition unit  (Andreica: Natural language processor- Section 0034) deletes the input keyword to which the additional information is added from the input key group. (Sarikaya: 0029, lines 12-16 “the hypothesis probability for the dialogue hypothesis “show my action movies” may now appear to be sufficiently reduced (e.g below a hypothesis retention threshold of 60%) that it is removed (deleted) for the dialogue hypothesis set) 
Claim(s) 3 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Andreica et al. (US20190005138) in view of Sarikaya (US20150142420) as applied to claims 1-2,4 and 6 above, and further in view of Jamrog et al. (2015/0356089)


Claims 3 and 5, Andreica in view of Sarikaya does not discloses wherein the ranking determination unit defines the input keyword of the input key group acquired in excess with respect to the storage key group as an excess key, and determines the degree of coincidence on the basis of information including the number of excess keys when the input keyword to which the additional information is added is excluded.
Jamrog discloses wherein the ranking determination unit defines the input keyword of the input key group acquired in excess with respect to the storage key group as an excess key, (Section 0056, lines 11-13 thus “weighting is greater for those data that are best aligned to the questions characteristics”) and determines the degree of coincidence on the basis of information including the number of excess keys when the input keyword to which the additional information is added is excluded. (Section 0067, lines 3-10 – thus remove the candidate answer from the ranked listing means it is excluded) 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to include the teaching of removing the weights that exceeds the alignments. The motivation is that it makes the chatbot system to find the response effectively since unnecessary results are eliminated. 



	Cited Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Allen (20180157990) discloses a Prioritization Manager subsystem  per­forms additional sort or rank processing to organize the received questions based on at least the associated target priority values such that high priority questions are put to the front of a prioritized question queue for output as prioritized questions. In the question queue  of the Prioritization Manager subsystem, the highest priority question is placed at the front of the queue for delivery to the assigned QA system.
Berller (2018/0025075) discloses a question answering systems, to generate answer candidates for a question, likely answers in the form of words and short phrases are extracted from a corpus of documents. These candidate answers are scored and ranked with top ranked answers being returned to the user as answers to the original question. Many questions contain time or date information which is crucial to providing a correct answer.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Akwasi M Sarpong whose telephone number is (571)270-3438. The examiner can normally be reached Mon-Fri. 8:00am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KING D POON can be reached on 571-272-7440. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





	/AKWASI M SARPONG/           Primary  Examiner, Art Unit 2675                                                                                                                                                                                                            12/02/2022